996 A.2d 456 (2010)
202 N.J. 142
In the Matter of Tyrone M. McDONNELL, an Attorney at Law.
Supreme Court of New Jersey.
July 1, 2010.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent of TYRONE M. McDONNELL of HACKENSACK, who was admitted to the bar of this State in 1986;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(a)(failure to safeguard client funds), RPC 1.15(d)(failure to comply with recordkeeping requirements) and Rule 1:21-6 (recordkeeping violations);
And the parties having agreed that respondent's conduct violated RPC 1.15(a), RPC 1.15(d) and Rule 1:21-6, and that said conduct warrants a three-month suspension;
And the Disciplinary Review Board having determined that a three-month suspension is the appropriate discipline for respondent's ethics violation and having granted the motion for discipline by consent in District Docket No. XIV-2007-605E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that TYRONE M. McDONNELL of HACKENSACK is hereby suspended from the practice of law for a period of three months, effective July 30, 2010 and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*457 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.